Citation Nr: 0015063	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a tear in the right lateral meniscus, evaluated 
as 20 percent disabling from June 1992 to June 21, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
January 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the May 1994, July 1998, and September 1999 rating 
decisions from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 20 percent 
evaluation from June 1992 to June 21, 1998 for post-operative 
residuals of a tear in the right lateral meniscus.  

In April 1998, the Board denied entitlement to an extension 
of a temporary disability rating beyond May 1992 and remanded 
the claim for an increased rating to obtain additional 
medical records and a VA examination.  

In July 1998, service connection for a right total knee 
replacement as a result of posttraumatic osteoarthritis of 
the right knee and post-operative residuals of a tear in the 
right lateral meniscus was granted with an evaluation of 100 
percent effective June 22, 1998 and an evaluation of 30 
percent effective August 1999.  


FINDINGS OF FACT

1.  The medical evidence from June 1992 to June 21, 1998 
showed a range of motion of 5-130 degrees, slight valgus, 
crepitation, swelling, and atrophy.  

2.  From June 1992 to June 21, 1998, the veteran walked with 
a limp and used a cane and right knee brace.  

3.  The veteran had worked in the past as a machine operator 
and salesman, and the December 1993 examiner opined that the 
veteran could retrain for a light duty-type job.  


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 20 percent 
for post-operative residuals of a tear in the right lateral 
meniscus, from June 1992 to June 21, 1998.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
and 5261 (as in effect from 1992 to 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Following a 1970 meniscectomy, the veteran was completely 
asymptomatic until a construction site injury in Alaska in 
December 1991.  As a result, the veteran underwent a right 
knee arthroscopy, debridement, and a partial meniscectomy in 
January 1992.  The pre-operative and post-operative diagnosis 
was medical compartment arthritis, varus knee, status post 
medial meniscectomy, and probable posterior horn tear.  

The April 1992 private examiner opined that the veteran could 
not perform heavy manual labor because of his knee problem.  
In May 1992, range of motion was
3-135 degrees, with obvious medial compartment crepitus and 
mild atrophy of the muscles about the right knee.  X-rays 
showed advancing medial compartment arthritis and advanced 
osteophytosis involving the medial compartment and the 
femoral notch.  Based on the veteran's history, compliance 
with previous attempts at conservative measures, anatomic 
deficits including loss of meniscus articular cartilage, his 
varus posture, decreased and limited range of motion and loss 
of strength and a lifetime spent in a single occupation 
requiring heavy lifting skills, the examiner opined that 
total body impairment was 28 percent.  In August 1992, the 
veteran had increasing pain in the right knee since last week 
that prevented him from walking or exercising.  The diagnosis 
was mild strain of the right knee with lateral patellar 
tenderness.  

The veteran underwent a VA examination in August 1992.  The 
veteran's knee hurt every day but more with increased 
activity.  The veteran was let go as a construction 
supervisor in early March 1992 because of his right knee 
limitations.  He had decreased strength while climbing 
ladders, and he knee gave out when he walked down inclines.  
He used a cane when on his feet for long periods of time.  
Physical examination revealed that the veteran could not 
squat fully on the right knee.  There was evidence of minimal 
puffy swelling.  The veteran had pain with the last 5 degrees 
of flexion and some crepitus and clicking with passive 
flexion/extension of the right knee but no locking.  The 
impression was status post internal derangement of the right 
knee with medial meniscectomy and osteoarthritis of the right 
knee.  X-rays showed minimal degenerative joint disease of 
the right knee.  

The July 1993 private examiner noted that the veteran 
regained full return to heavy manual labor after 4 months of 
aggressive rehabilitation after the January 1992 arthroscopic 
debridement.  

In December 1993, the veteran reported wearing a valgus 
unloader-type brace following the January 1992 surgery.  
Physical examination revealed a slight right antalgic limp, 
diffuse tenderness, mild-to-moderate genu varum, and moderate 
atrophy.  The impression was status post-arthroscopic 
debridement of the right knee with fairly good control of 
symptoms.  The examiner concurred with the veteran's 
retraining for a light duty-type job.  

The veteran underwent a VA examination in February 1994.  
Pain and function improved following the 1992 arthroscopy; 
however, persistent pain recurred 8 months later.  His knee 
gave way 5 times per week.  He was impaired in squatting, 
kneeling, climbing stairs, and he could no longer run.  He 
had pain with prolonged standing and walking.  Physical 
examination revealed a right-side limp and use of a cane and 
right knee brace.  The veteran painfully moved about the 
examining room and while getting down from the examination 
table.  He grimaced while partially squatting and rising.  
The veteran lacked 5 degrees of full extension of the right 
knee but had normal flexion, with slight pain on motion.  
There was medial joint line tenderness and a positive bony 
enlargement.  X-rays demonstrated minimal degenerative joint 
disease of the right knee.  

In March 1997, a private examination revealed full range of 
motion and 1+ atrophy.  Otherwise unremarkable x-rays 
demonstrated narrowing of the medial joint line space with 
marginal osteophyte formation.  The impression was chronic 
anterior cruciate ligament deficiency with post meniscectomy 
syndrome.  The examiner opined that the veteran should 
continue use of the derotation brace.  

The veteran underwent a VA examination in July 1997.  The 
veteran wore a right knee brace.  Pain prevented walking more 
than a mile, and he could not sit for long periods of time 
without great discomfort.  He last worked in 1991 and could 
not get hired as a construction supervisor because he had to 
wear a right knee brace.  Physical examination revealed a 
half-inch atrophy of the right mid thigh, full range of 
motion of the right knee, and palpable crepitation on active 
flexion and extension.  

The April 1998 private examiner stated that there was obvious 
crepitation in the patellofemoral joint.  The veteran had 
tenderness with patellar compression and diffuse pain 
throughout the joint.  He had pain at rest.  Examination 
revealed an antalgic gait, range of motion that lacked 3 
degrees of extension and 10 degrees of flexion, and obvious 
genu varum with diffuse joint line tenderness and 
patellofemoral tenderness.  Later in April 1998, the veteran 
presented with complaints of chronic pain, a feeling of 
instability, and difficulty bearing weight.  Clinical 
examination showed instability in the knee and in both the 
anterior and posterior planes.  There appeared to be anterior 
and posterior cruciate insufficiency.  There was slight 
valgus instability, gross crepitation with flexion-extension, 
small effusion, and pain with patellar compression.  The 
assessment was end-stage degenerative arthritis, instability, 
status post meniscectomy and anterior cruciate insufficiency.  
In May 1998, the veteran returned complaining of persistent 
knee pain.  The examiner noted that, following the 1970 
meniscectomy, the veteran was completely asymptomatic until 
the 1991 injury in Alaska.  The examiner opined that, were it 
not for the 1991 injury, the veteran might have gone on with 
the preexisting problems for many years without any 
complaints.  

In June 1998, the veteran underwent a right total knee 
replacement.  The preoperative and postoperative diagnosis 
was degenerative arthritis of the right knee.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  For the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45(f) (1999).  

Recurrent subluxation or lateral instability of the knee 
warrants a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is assigned a 
rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Removal of symptomatic semilunar cartilage warrants to a 
rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.  

Limitation of the flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of the extension of the leg to 5 degrees is 
assigned a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
rating, extension to 15 degrees warrants a 20 percent rating, 
extension to 20 degrees warrants a 30 percent rating, 
extension to 30 degrees warrants a 40 percent rating, and 
extension to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The provisions of 38 
C.F.R. §§ 4.40, 4.45 do not apply to ratings under Diagnostic 
Code 5257, because that rating code is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the May 2000 appellant's brief alleged that symptomatology 
associated with the service-connected right knee disability 
presented a greater degree of impairment than reflected by 
the currently assigned evaluation.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

A 10 percent rating is warranted under the criteria of 
Diagnostic Code 5257.  The veteran had slight impairment from 
lateral instability of the right knee because valgus was 
slight in April 1998.  

A rating is not available under the criteria of Diagnostic 
Code 5258.  The January 1992 surgical notes stated that, at 
completion of the right knee arthroscopy, debridement, and 
partial meniscectomy, the joint showed a resected stable 
border of the meniscus.  The medical evidence since then did 
not show that dislocation existed after surgery.  Therefore, 
no rating is available under the criteria of Diagnostic Code 
5258.  

The veteran had a partial meniscectomy in January 1992.  
Although a 10 percent evaluation is warranted for meniscus 
removal, a rating in excess of 10 percent is not available 
under the criteria of Diagnostic Code 5259.  

The most limited range of motion from June 1992 to June 21, 
1998 lacked 5 degrees of extension in February 1994 and 
lacked 10 degrees of flexion in April 1998.  Thus, the 
veteran could bend his knee to 130 degrees rather than to the 
normal 140 degrees and straighten his leg to 5 degrees under 
the horizontal rather than to the horizontal.  A 20 percent 
evaluation was more than generous because the veteran bent 
his knee well past the 60 degrees limitation required for a 
noncompensable rating, and he straightened his leg to 5 
degrees, which qualified for a noncompensable rating.  
Consideration of additionally disabling functional loss and 
pain further supported continuation of a rating no higher 
than 20 percent.  The veteran experienced functional loss, 
pain, less or more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movement smoothly, disturbance of locomotion, 
and interference with standing and weight bearing.  The 
veteran walked with a limp, and he wore a valgus unloader-
type brace and used a cane when he had to be on his feet for 
a long time.  The veteran contended that he could not work in 
construction because he had to wear a right knee brace and 
because he could not run, climb ladders or stairs, fully 
squat, or walk down inclines without his right knee giving 
way.  The veteran walked with a limp and exhibited pain while 
moving about the examining room or descending from the 
examining table.  The medical evidence showed crepitation in 
August 1992, July 1997, and April 1998; swelling in August 
1992; and atrophy in December 1993 and July 1997.  

A 10 percent rating is warranted under the criteria of 
Diagnostic Codes 5003 and 5010.  The right knee comprised one 
major joint, and limitation of extension motion met the 
minimum noncompensable criteria.  The veteran subjectively 
complained of pain in his right knee, and the medical 
evidence included objective findings of painful motion and 
minimal puffy swelling in August 1992.  A rating higher than 
10 percent was not warranted under the criteria of Diagnostic 
Codes 5003 and 5010 because the right knee comprised only 1 
major joint.  

A schedular rating higher than 20 percent is not warranted 
under the criteria of Diagnostic Codes 5257, 5258, 5259, 
5260, 5261, and the medical evidence.  The highest available 
rating was 20 percent if the 10 percent rating for arthritis 
was added to the 10 percent rating for slight impairment from 
lateral instability.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence did not 
show that the service-connected disability markedly 
interfered with employment or caused frequent 
hospitalizations.  The veteran contended that he had not 
worked in the construction industry since 1991 because he had 
to wear a right knee brace and because he experienced 
difficulty climbing ladders and having his right knee give 
way when he walked down inclines.  Although some examiners 
advised the veteran to avoid construction and heavy labor 
work, the July 1993 examiner stated that the veteran returned 
to heavy manual labor in mid 1992 after 4 months of 
aggressive therapy, and the December 1993 examiner opined 
that the veteran could retrain for a light duty-type job.  
Indeed, the veteran had worked in the past as a machine 
operator and salesman.  Accordingly, an extraschedular rating 
is not warranted.  


ORDER

The claim of entitlement to an increased rating for post-
operative residuals of a tear in the right lateral meniscus, 
evaluated as 20 percent disabling from June 1992 to June 21, 
1998, is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

